[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________
                                                                        FILED
                                            No. 11-10230       U.S. COURT OF APPEALS
                                        Non-Argument Calendar    ELEVENTH CIRCUIT
                                                                  OCTOBER 31, 2011
                                      ________________________
                                                                      JOHN LEY
                                                                       CLERK
                                           Agency No. A089-214-029




SERGII VLODIMIROVICH MYROSHNYCHENKO,

llllllllllllllllllllllllllllllllllllllll                                  Petitioner,

                                                    versus

U.S. ATTORNEY GENERAL,

llllllllllllllllllllllllllllllllllllllll                                  Respondent.

                                     ________________________

                               Petition for Review of a Decision of the
                                    Board of Immigration Appeals
                                    ________________________

                                              (October 31, 2011)

Before BARKETT, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:
      Petitioner Sergii Vlodimirovich Myroshnychenko seeks review of the Board

of Immigration Appeals’ (BIA’s) denial of his motion to reconsider its decision

affirming the Immigration Judge’s order denying his application for asylum. After

review, we dismiss in part and deny in part Myroshnychenko’s petition.

                                          I.

      Myroshnychenko is a citizen of Ukraine and is of mixed Ukranian and

Russian ethnicity. In 2006, he entered the United States on a temporary visa,

which he overstayed. In 2007, he filed an application with the Department of

Homeland Security seeking asylum, withholding of removal under the

Immigration and Nationality Act, and relief under the United Nations Convention

Against Torture (CAT). Myroshnychenko stated in his application that he suffered

persecution in Ukraine because of his ethnicity and political opinion and that he

had a well-founded fear of future persecution should he return.

      At a hearing before an Immigration Judge (IJ), Myroshnychenko provided

details of two instances in Ukraine that he argued established his eligibility for

relief. First, in 2000 a travel agency defrauded him out of money and, when he

reported the crime, police abducted and beat him after having been bribed by the

travel agency. Second, in 2006 he and a friend were beaten by Ukranian police

during a political demonstration in Kiev. According to Myroshnychenko, the

                                          2
police arrested him, called him an anti-Russian slur, and attempted to coerce him

into signing a false confession. Myroshnychenko argued that the police’s conduct

evidenced their strong anti-Russian sentiment.

       The IJ asked Myroshnychenko for evidence to corroborate these events,

such as newspaper clippings of the Kiev demonstration or an affidavit from the

friend who accompanied him. Myroshnychenko did not provide any corroborating

evidence nor did he argue that such evidence was unavailable. Because of the

absence of evidence tying the 2000 incident to Myroshnychenko’s ethnicity or

political opinion, and the absence of corroborating evidence regarding the 2006

incident, the IJ denied Myroshnychenko’s application.

       Myroshnychenko appealed to the BIA, arguing that the IJ erred in denying

his asylum application.1 The BIA issued a final order of removal dismissing

Myroshnychenko’s appeal for the same reasons the IJ denied his application,

although the BIA did not adopt the IJ’s opinion. Myroshnychenko did not timely

seek judicial review of the BIA’s order, but instead filed a motion to reconsider.




       1
        Myroshnychenko did not challenge the IJ’s denial of his claims for withholding of
removal and CAT relief. Accordingly, he has abandoned these claims and we will not address
them. Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006).


                                             3
      In his motion to reconsider, Myroshnychenko argued: (1) the events that

took place in 2000 and 2006, in the aggregate, constituted past persecution; (2) he

satisfied his burden of proof by establishing asylum eligibility without

corroborating evidence; (3) he was not required to establish that internal

resettlement was unavailable because countrywide persecution is presumed when

the persecutor is the state; and (4) he established past persecution, so a well-

founded fear of future persecution should have been presumed.

      The BIA denied Myroshnychenko’s motion to reconsider, finding that he

failed to establish persecution because he did not provide reasonably obtainable

corroborating evidence at the IJ’s request, 8 U.S.C. § 1229a(c)(4)(B), and that

without establishing past persecution, he was not entitled to a presumption of

future countrywide persecution. Myroshnychenko now seeks review of the BIA’s

denial of his motion to reconsider.

                                          II.

                                          A.

      In his petition, Myroshnychenko appears to challenge not only the BIA’s

denial of his motion to reconsider, but also the BIA’s final order of removal. But

to obtain judicial review of the BIA’s final order, Myroshnychenko would have

had to file a petition within thirty days of that order. 8 U.S.C. § 1252(b)(1). He

                                          4
did not do so. Because Myroshnychenko did not file a timely petition for review

of the BIA’s final order of removal, we lack jurisdiction to review that order. See

Dakane v. U.S. Att’y Gen., 399 F.3d 1269, 1272 n.3 (11th Cir. 2005) (noting that

the time limit to file a petition for review of an immigration proceeding is

“‘mandatory and jurisdictional’” (quoting Stone v. INS, 514 U.S. 386, 405

(1995))). Accordingly, to the extent Myroshnychenko seeks review of the BIA’s

final order of removal, we dismiss his petition.

                                         B.

      Our review is therefore limited to the BIA’s denial of Myroshnychenko’s

motion to reconsider. “The decision to grant or deny a motion to reopen or

reconsider is within the discretion of the [BIA] . . . .” 8 C.F.R. § 1003.2(a). We

review the BIA’s denial of a motion to reconsider for abuse of discretion, Chacku

v. U.S. Att’y Gen., 555 F.3d 1281, 1286 (11th Cir. 2008), and will uphold the

BIA’s decision unless it is “arbitrary or capricious.” Abdi v. U.S. Att’y Gen., 430
F.3d 1148, 1149 (11th Cir. 2005).

      In his petition for review, Myroshnychenko argues that the BIA abused its

discretion in rejecting the arguments he raised in his motion to reconsider. A

proper motion to reconsider “shall specify the errors of law or fact in the previous

order and shall be supported by pertinent authority.” 8 U.S.C. § 1229a(c)(6)(C).

                                          5
A motion “that merely republishes the reasons that had failed to convince the

tribunal in the first place gives the tribunal no reason to change its mind.” Calle v.

U.S. Att’y Gen., 504 F.3d 1324, 1329 (11th Cir. 2007) (internal quotation marks

omitted). Here, Myroshnychenko’s arguments were mere reiterations of his

original arguments before the BIA. Thus, the BIA did not abuse its discretion in

denying Myroshnychenko’s motion to reconsider. Because Myroshnychenko fails

to establish that the BIA abused its discretion in denying his motion to reconsider,

we deny this part of his petition.

PETITION DISMISSED in part and DENIED in part.




                                          6